Citation Nr: 0305764	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-04 299A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's claim seeking waiver of recovery of an 
overpayment of improved the disability pension benefits, in 
the calculated amount of $4,242, was timely filed.





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active-duty from August 1964 to 
September 1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1999 decision by the 
Committee on Waivers and Compromises (COWC) and the 
Department of Veterans Affairs (VA) Debt Management (DMC) in 
Fort Snelling, Minnesota.  Subsequently, the case was 
transferred to the COWC at the Regional Office (RO) in 
Houston, Texas.

In March 2001, the Board remanded this case to the RO for 
additional development.  Following development, the case was 
returned to the Board for further appellate consideration.

In a June 2002 statement, the veteran had requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  In response to a December 2002 Board remand, such 
a hearing was scheduled in March 2002.  The veteran failed to 
appear.  As the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704 (d) (2002).


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from 
retroactive adjustments to the veteran's disability pension 
award due to receipt of unreported countable annual income.  
As the Board noted in a March 2001 remand, the record raises 
the issues of whether the veteran's waiver request was timely 
filed and whether the assessed overpayment was properly 
created and not due to sole administrative error.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (2002); see also 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment 
at issue are matters that are integral to a waiver 
determination.  See Schaper, 1 Vet. App. at 434.  The Board 
notes that, in general, waiver determinations, which do not 
involve fraud, misrepresentation, or bad faith by a claimant, 
shall be waived only when it is shown that recovery would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2002).  The 
Board emphasizes that waiver decisions are based upon the 
evidence of record, which, in essence, places the burden of 
proof upon claimants.  See 38 C.F.R. § 1.966 (2002). 

In compliance with the March 2001 remand of this appeal, VA 
performed an audit and sent a copy to the veteran in May 
2000.  In May 2002, the RO also asked the veteran to complete 
a VA Form 20-5655, Financial Status Report (FSR) and to send 
copies of a letter dated in September 1997, and any other 
correspondence, that he claimed to have sent to VA from July 
1997 to December 1997.  The veteran responded and provided 
the requested information the same month.  But the March 2001 
Board remand had specifically instructed the RO to contact 
the DMC to see what correspondence it had received from the 
veteran between July 1997 and December 1997 to ascertain 
whether the veteran had filed a timely waiver request.  The 
RO was also to ensure full compliance with the notice and 
duty to assist provisions of the VCAA.  38. U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  After completion of the above, the 
RO was to readjudicate the issue of whether the overpayment 
of disability pension benefits at issue was properly created, 
including consideration of whether the overpayment was due to 
sole administrative error.  If an overpayment was found to 
have been properly created and the veteran's request for a 
waiver timely filed, the veteran was to be allowed an 
opportunity to submit additional evidence pertinent to his 
request for a waiver, including a complete FSR.  Then, the 
COWC was to reconsider the veteran's request for a waiver.  
Finally, the Board observes that, in compliance with a 
December 2002 Board remand, the RO scheduled a Travel Board 
hearing in March 2002.  The veteran failed to appear.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO fully complied with 
the December 2002 Board remand, it appears that the RO failed 
to contact the DMC to see what correspondence it had received 
from the veteran between July 1997 and December 1997 to 
ascertain whether the veteran had filed a timely waiver 
request and to ensure full compliance with the notice and 
duty to assist provisions of the VCAA.  Moreover, the COWC 
failed to address the issues of whether the veteran had filed 
a timely waiver request and whether the overpayment was due 
to sole VA administration error.  Therefore, under the 
holding in Stegall, this case must be remanded again to 
ensure full compliance with the Board's previous March 2001 
remand and the provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all 
available records related to the matter 
on appeal maintained by the DMC, 
including any correspondence received 
from the veteran during the period from 
July 1997 to December 1997.  The RO 
should document the efforts to obtain 
these records from the DMC.  All relevant 
information received should be added to 
the claims file.

2.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability pension account for 
the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, unreimbursed medical expenses, 
if any, as well as the amounts properly 
due.  The RO should indicate whether the 
veteran or his wife received income, and 
in what amounts, during the overpayment 
period.  A copy of the written audit 
should be inserted into the claims folder 
and another provided to the veteran.

3.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully complied 
with and satisfied.

4.  The RO should then adjudicate the 
issue of whether the overpayment of 
disability pension benefits at issue was 
properly created, including consideration 
of whether the overpayment was due to 
sole VA administrative error.  A 
comprehensive explanation of the reasons 
and bases for that decision should be 
prepared and incorporated into the claims 
folder.  The RO should set forth the laws 
and regulations, which establish the 
basis for the creation of the 
overpayment.  If it is determined that 
any or all of the overpayment at issue 
was improperly created, award action 
should be taken to rectify the error.  In 
any case, the veteran should be informed 
of the decision made and should be 
allowed the requisite period of time for 
a response.

5.  Then, if an overpayment is found to 
have been properly created and the 
veteran's request for waiver timely 
filed, he should be allowed an 
opportunity to submit additional evidence 
pertinent to his request for waiver of 
recovery of the assessed overpayment, 
including a complete financial status 
report, citing all current income, 
expenses, and assets.

6.  After the actions requested in 1 
through 4 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the COWC should 
review the record and reconsider the 
veteran's request for waiver.  A formal, 
written record of the COWC's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims folder.  
A supplemental statement of the case is 
not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

7.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




